DETAILED ACTION

Drawings
Replacement drawings submitted 10/14/2020 have overcome the prior concerns for clarity of disclosure, and are accepted into the record as indicated in the Office Action Summary.

Claim Rejections under 35 USC § 101
Applicant's remarks/arguments filed 10/14/2020 have been fully considered but they are not persuasive. 
As an initial matter, examiner assures Applicant that claim elements are consider alone and in combination as demonstrated in the analysis  of claim elements in the immediate and prior Office action.  
As a second matter, in response to the Applicant’s arguments that “it is improper to base subject matter eligibility rejection on a characterization of the claims”, please note that the examiner does not characterize the claim, but rightly characterizes the judicial exception recited in the claims.  Please refer to MPEP 2106.04 (a)(2) summary rules and examples of Abstract Groupings. 
In response to Applicant’s remarks that the step of mapping with a generative grammar function removes that judicial exception of “mathematical concept”, examiner notes that a review of, for instance a transaction sequence, for a ‘fit’ into a grammar model merely re-directs the judicial exception to the abstract idea grouping of 
In so far as the Applicant’s assessment of a practical application is recited by giving "auditors and taxpayers, for example, additional insights to better understand and manage their actions and to better understand possible ramifications thereof, within this highly complex environment", examiner directs attention to the examples of a practical application provided in the 2019 PEG guidance, and particularly what is not considered a practical application -Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The 35 USC §101 Rejection is maintained herein.

Claim Rejections under 35 USC § 103
Applicant’s arguments/remarks with respect to claims amended features (i.e. generative grammar function) ,have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the immediate rejection.  However in response to the Applicant’s argument that ‘Nemeth does not disclose a plurality of transaction sequences wherein each transaction sequence of the plurality of transaction sequences comprises a listing of steps to achieve one or more economic goal, as per amended claim 1. Instead, Nemeth discloses a single sequence of transaction events’, examiner notes that the Applicant mischaracterizes the prior art in view of the new claim language wherein  each transaction sequences of the plurality of transaction  sequences comprises a listing of processes herein (see Figs. 3-6), further noting in view of re-directed interpretation, Nemeth teaches “liability”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative Claim 1 recites:
mapping a first subset of integers to a plurality of transaction sequences (i.e. relating data to data by universal human syntax comparison analysis); 
 5 mapping a second subset of integers to a plurality of audit score sheets (i.e. relating data to data);
quantitatively analyzing each respective one of the mapped transaction sequences relative to each respective one of the mapped audit score sheets to determine an objective score for each one of the transaction sequences and each one of the audit score sheets (i.e. applying a mathematical operation to the relative data), 
wherein the objective score for each one of the mapped transaction sequences is a 10 function of an estimated tax liability and likelihood of being audited associated with that mapped transaction sequence (i.e. defining variables in the mathematical operation); and 

generating a new population of effective transaction sequences and/or effective auditing 15 policies based on the objective scores (performing the mathematical operation for an intended use);
 3Serial No.: 15/353,003 wherein each transaction sequence of the plurality of transaction sequences comprises a listing of steps to achieve an economic goal, each audit score sheet of the plurality of audit score sheets includes a list of weighted audit points corresponding to detectable events that can occur when a network of transactions is executed, and each audit point corresponds to a different type of event that may be present in a transaction (applying descriptive data relative to a particular application (e.g. checking transaction data for error type and level for likelihood of audit).
 	The combined limitations of Claim 1 and similar Claims 14 and 15, are directed to a process that, under its broadest reasonable interpretation, covers performance of fundament economic practices (error checking and organizing data) limitation that are performed through human activity, but for the recitation of generic computer components in system Claim 14 and computer-readable medium of Claim 15. That is, other than reciting “computer-based,” nothing in the claims elements preclude the steps from practically being performed by a human. For example, but for the “computer-based” language, the steps of “mapping”, “quantitatively analyzing” , and “generating” a plan from the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation using an quantitative model but for 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements –a processor and network, as recited in claims 8 and 9 in the method claims, to perform both the mathematical operations and communication of information. The processor combined with the computer-readable medium, and network are recited at a high-level of generality (i.e., as a generic processor performing the computer function of quantitative analysis), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth (US 2016/0125554), herein “Nemeth”; in view of King (US 2007/0156495), herein “King”.

Referring to Claims 1, 14 and 15, Nemeth  teaches the method, system and non-transitory computer-readable medium for an application to assess auditing likelihood (e.g. ¶0079), respectively directed to the same limitations comprising the steps of:
mapping with transcript parameter parsing (e.g. ¶0013 and ¶0030), a first subset of integers to a plurality of transaction sequences (¶0013: identifying at least one matching tax transcript matching the at least one parameter formatting each tax data field into the formatted data template, wherein the formatted data template provides a plurality of new data sets populated by the plurality of transaction events; and/or ¶0026: Each transaction event may have an associated transaction code, associated transaction description, associated transaction amount and associated cycle value); 
 5 mapping a second subset of integers to a plurality of audit score sheets (¶0079: The formatted tax data and/or formatted transaction event data can be weighted and summed according to a predetermined analysis of the returned plurality of logic values. For example, a predetermined analysis may include the summation of returned plurality of logic values may be used to compare the values from predetermined fixed data fields and transaction events to known figures from the IRS that increase the chances of an audit. The tax returns can then be scored as to the increased chance of audit risk. The IRS scores tax returns for audit: (From the IRS) "Computer Scoring--Some returns are selected for examination on the basis of computer scoring. Computer programs give each return numeric "scores".);
quantitatively analyzing each respective one of the mapped transaction sequences relative to each respective one of the mapped audit score sheets (¶0013: running a plurality of logic processes and queries against the new data sets; returning a logic value of each of the logic processes and queries, resulting in a plurality of logic values; summing and weighting the plurality of logic values according to a predetermined analysis), to determine an objective score for each one of the transaction sequences and each one of the audit score sheets (¶0079: For example, a predetermined analysis may include the summation of returned plurality of logic values may be used to compare the values from predetermined fixed data fields and transaction events to known figures from the IRS that increase the chances of an audit. The tax returns can then be scored as to the increased chance of audit risk. The IRS scores tax returns for audit: (From the IRS) "Computer Scoring--Some returns are selected for examination on the basis of computer scoring. Computer programs give each return numeric "scores"), 
wherein the objective score for each one of the mapped transaction sequences is a 10 function of a tax liability and likelihood of being audited associated with that mapped transaction sequence (e.g. Figs. 6, in view of ¶0045- ¶0078: In sub-process 12, the system 100 may be configured to apply the plurality of logic queries on each fixed data field and the chronological ordered formatted transaction event data, for each predetermined period, returning a plurality of logic values. The plurality of logic queries may include, but not be limited to, the following…Total assessed debt….), and 
wherein the objective score for each one of the mapped audit score sheets is a function of an estimated effectiveness associated with that audit score sheet (e.g. ¶0076: Audit Red Flag Checks; and claim 2: The system for managing at least one tax transcript of claim 1, wherein the predetermined analysis includes the increased chance of audit risk based in part of the process the IRS scores tax returns for audit); and
generating a new population of effective transaction sequences and/or effective auditing 15 policies based on the objective scores (¶0079: IRS personnel screen the highest-scoring returns, selecting some for audit and identifying the items on these returns that are most likely to need review." The present invention can review the tax return data and also assess the audit risk based on known factors from the IRS Statistics of Income and comparing them to a sample of known audits; and/or ¶0082: One such query would be to score the difficulty of the tax resolution solution needed to resolve any account issues),
 3Serial No.: 15/353,003 wherein each transaction sequence of the plurality of transaction sequences comprises a listing of steps (e.g. Fig. 3-6, referencing the process steps) to achieve an economic goal (e.g. ¶0081/¶0082, examples of “goals”), each audit score sheet of the plurality of audit score sheets includes a list of weighted audit points corresponding to detectable events that can occur when a network of transactions is executed, and each audit point corresponds to a different type of event that may be present in a transaction The formatted tax data and/or formatted transaction event data can be weighted and summed according to a predetermined analysis of the returned plurality of logic values
While Nemeth teaches mapping using parsing transcripts with a defined parameter, he is not specific to using a “generative grammar function”.
King however, in his model for audit planning, discloses this functioning for integer sequencing transaction panels (Figs. 19; and ¶0167-¶0170: Screen display 1912 includes a list 1914 of all of the panels in the survey questionnaire. Auditors can use the set of controls 1916 to create, edit, copy, move and delete panels in the list 1914. For each panel, a list entry 1918 displays the name of the panel and the destination panel, which is the next panel in the sequence of panels in the survey questionnaire. In an additional embodiment, list entry 1918 allows auditors to specify branching sequences of panels in response to the survey recipients' answers. By creating and editing list entries such as list entry 1918, auditors can create multiple panels and arrange these panels into one or more sequences.).
One of ordinary skill in the art would find it obvious to include generative grammar analysis in establishing audit likelihood to accommodate a comfortable form of input at all levels of   an audit system that enable auditors to plan effective audits. It is further desirable for the audit system to identify audit units having potentially large impacts and risks on an enterprise and to enable auditors to select audit units to include in audits based on a variety of different criteria (King: Abstract/¶0005).

Referring to Claim 2, Nemeth in view of King teaches the computer-based method of claim 1, Nemeth further teaching wherein the quantitative analysis comprises: 20 estimating the likelihood of being audited associated with each one of auditing policies in view of each one of an associated plurality of the transaction sequences (¶0079: The formatted tax data and/or formatted transaction event data can be weighted and summed according to a predetermined analysis of the returned plurality of logic values. For example, a predetermined analysis may include the summation of returned plurality of logic values may be used to compare the values from predetermined fixed data fields and transaction events to known figures from the IRS that increase the chances of an audit, in view of preceding listing of logic queries based on “transactions”). 
36Attorney Docket No. 17614-6164 
Referring to Claim 3, Nemeth in view of King,  teaches computer-based method of claim 1, Nemeth further teaching the generating the plurality of integers (¶0013: sequencing the plurality of new data sets into chronological order as a function of the corresponding associated transaction dates. 

Referring to Claim 4, Nemeth in view of King, teaches computer-based method of claim 1, Nemeth further teaching wherein generating effective auditing policies based on the objective scores comprises: a plurality of the transaction sequences with the associated objective scores, and/or 4Serial No.: 15/353,003 a plurality of the auditing policies with the associated objective scores (e.g. Figs. 3-6, and/or ¶0079: The present invention can review the tax return data and also assess the audit risk based on known factors from the IRS Statistics of Income and comparing them to a sample of known audits). 

Referring to Claim 5, Nemeth in view of King,  teaches computer-based method of claim 1, Nemeth further teaching: adjusting behavior of a taxpayer and/or an auditor in view of the new population of effective transaction sequences and/or effective auditing policies (¶0079/¶0082: Ibid).  
15 
Referring to Claims 6 and 7, Nemeth in view of King, teaches computer-based method of claim 1, Nemeth further teaching: reiterating the qualitative analysis using the new population of effective transaction sequences and/or effective auditing policies as inputs (Fig 5, process 9); and continuing to reiterate until a halting condition is reached (Fig. 7, process 13: output).  

10 Referring to Claims 8-10, Nemeth in view of King, teaches the computer-based method of claim 1, further comprising: 
receiving information, at a computer-based processing system over a network from a computer-based user interface device, about the plurality of transaction sequences (e.g. Abstract: The system may comprise a computer having a user interface; and a program product comprising machine-readable program code for causing, when executed, the computer to perform the following process steps: importing each tax transcript identified by the at least one parameters set by the user; Fig. 1; and Fig. 2, step 2); 
The present invention can review the tax return data and also assess the audit risk based on known factors from the IRS Statistics of Income);
wherein one or more processors in the computer- based processing system perform the quantitative analysis (Abstract: The system may comprise a computer having a user interface; and a program product comprising machine-readable program code for causing, when executed, the computer to perform the following process steps: running logic processes and queries against the plurality of formatted tax data; returning a value of each logic processes and queries, resulting in a plurality of logic values); and 
o10utputting, at one or more of the computer-based user interface devices, information about the new population of effective auditing policies based on the objective scores The system may comprise a computer having a user interface; and a program product comprising machine-readable program code for causing, when executed, the computer to perform the following process steps: producing an electronic representation of the plurality of logic values in a desired format; in view of ¶0079). 

Referring to Claim 11, Nemeth in view of King, teaches the computer-based method of claim 1, and Nemeth further teaches wherein a particular tax law or one of the auditing policies is considered effective if it 20 successfully flags every abusive or likely abusive scheme without unnecessarily flagging any schemes that are clearly not abusive (¶0079: IRS personnel screen the highest-scoring returns, selecting some for audit and identifying the items on these returns that are most likely to need review). 

Referring to Claim 12, Nemeth in view of King, teaches the computer-based method of claim 5,and while  Nemeth further teaches feeding each individual mapped transaction sequence and/or each individual mapped audit score sheet into a sub-system (e.g. ¶0045/¶0046: returning a logic value of each logic processes and queries, in view of at least ¶0076: Audit Red Flag Checks) , he is silent to “wherein the sub-system is configured to estimate: taxable income and likelihood of being audited for each individual one of the mapped 5 transaction sequences based on every single one of an associated plurality of the audit score sheets, and/or effectiveness of each individual one of the auditing policies based on every one of a plurality of the transaction sequences”.
King however discloses this individual mapping and estimate with effective determined by auditor reporting status (Figs. 19, and 22; and ¶0189-¶0191: These weightings can be adjusted after each audit to reflect the correlation between survey question results and audit results).
One of ordinary skill in the art would find it obvious to modify an audit risk assessment model to include the granularity of evaluating the effects of individualized transaction events, for mirroring the granularity of the business operation and organization (See King: Background and ¶0005).

Referring to Claim 13, Nemeth in view of King, teaches computer-based method of claim 6, Nemeth further teaching wherein the sub-system further assigns one of the For example, a predetermined analysis may include the summation of returned plurality of logic values may be used to compare the values from predetermined fixed data fields and transaction events to known figures from the IRS that increase the chances of an audit.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for a limiting/alternative interpretation of “generative grammar function”:
Blassin et al. 		US 20160162478 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627